Citation Nr: 9908600	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-27 987	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from June 1950 to May 1973.  
This appeal arises from an April 1994 rating decision of the 
Huntington, West Virginia Regional Office (RO).  The 
appellant testified at a July 1997 Travel Board hearing 
before the undersigned member of the Board.  The case was 
remanded from the Board of Veterans' Appeals (Board) to the 
RO in October 1997 for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1987, at age 55.  The 
immediate cause of death was cachexia, due to or as a 
consequence of renal cell carcinoma.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran had active service in Vietnam during the 
Vietnam Era.  

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as presumptively related to 
herbicide exposure in Vietnam.

5.  Medical evidence has not been presented which supports 
the appellant's allegation that the veteran's death from 
renal cell carcinoma was caused by exposure to herbicide 
agents.

6.  Disability incurred or aggravated in service did not 
result in or play a material role in causing the veteran's 
death.

7.  The appellant's claim of service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records indicate that the veteran was 
admitted in February 1968 for medical observation for renal 
calculus.  No disease was found.  February 1968 x-rays of the 
abdomen revealed a calcification of the right lower pelvis; 
however, the appearance was fairly typical of a phlebolith 
and there were no calcifications suggestive of a ureteral 
calculus.  

A report of medical history in August 1968 included kidney 
stone or blood in urine; on clinical examination no 
disability was found.

On the March 1973 retirement physical examination, no medical 
history relative to the kidneys was reported.  On clinical 
evaluation, the genitourinary system was normal.  

An October 1981 operative report from St. Francis Hospital 
includes a post operative diagnosis of bladder tumor.  

A December 1986 to January 1987 discharge summary from St. 
Francis Hospital shows that the veteran had a history of 
bladder tumors.  There had been no recurrence over the past 3 
to 4 months.  The veteran had lost 30 pounds with no specific 
symptoms.  He was admitted for a cystoscopy.  Chest x-rays 
were normal.  A retrograde pyelogram showed an apparent large 
mass in the upper aspect of the right kidney.  A CT scan 
showed a large mass involving the mid and upper aspect of the 
right kidney.  There was no obvious evidence of metastatic 
disease to the liver or chest.   A right radical nephrectomy 
was performed.  A pathology report came back as 
adenocarcinoma of the right kidney with infiltration through 
capsules of the right renal vein.  The final diagnosis was 
right renal carcinoma, and no recurrence of bladder 
carcinoma.  

A death summary from St. Francis Hospital shows that the 
veteran was hospitalized from February 12, 1987 until his 
death on March [redacted], 1987.  His medical history on admission 
showed that he had a right radical nephrectomy for a squamous 
cell carcinoma of the kidney in December 1986.  He also had a 
history of recurrent bladder carcinoma.  He now complained of 
recurrent pain in the lower portion of the back, right 
greater than left.  A CT scan showed some lysis of the bones 
which would correlate with probable metastatic disease.  

A CT scan of the chest showed evidence of pulmonary 
metastatic disease which was not present previously.  There 
was a large metastatic appearing lesion of the liver which 
was not present previously.  A CT scan of the abdomen and 
pelvis showed a large irregular mass enlarging the posterior 
half of the right hepatic lobe.  A right kidney was not 
identified; a mass had previously been identified with the 
right kidney.  The veteran's condition gradually worsened.  
There was rapid deterioration and the veteran became very 
lethargic and terminal.  The final diagnoses were renal cell 
carcinoma, carcinomatosis secondary to diagnosis number 1, 
pleural effusion secondary to diagnosis number 2, and 
cachexia secondary to diagnosis number 2.  

The death certificate shows that the veteran died on 
March [redacted], 1987, at the age of 55.  The immediate cause 
of death was cachexia, due to or as a consequence of renal cell 
carcinoma that had a three month interval between onset and death.  
No other cause of death or significant condition was listed.  An 
autopsy was not performed; a skin biopsy was performed.  At 
the time of his death, the veteran had no service connected 
disabilities.  

A February 1989 statement from Shozo Kurusu, M.D., indicates 
that the veteran was first seen in October 1981 for gross 
hematuria.  A relatively large bladder tumor was found and 
resected transurethrally.  The veteran was followed-up with 
cystoscopic examinations and bilateral retrograde 
examinations every 3 months for 2 years and then every 6 
months after that without any recurrence of transitional cell 
carcinoma of the urinary tract.  The veteran was seen in 
December 1986 with microscopic hematuria and right flank pain 
with weight loss.  Testing revealed a mass effect of the 
right kidney.  Metastatic work-up and a bone scan showed 
increased activities in what appeared to be the 10th thoracic 
vertebra.  No other finding was noted for metastasis.  The 
veteran underwent right radical nephrectomy in December 1986.  
Microscopic examination showed adenocarcinoma of the right 
kidney with infiltration through capsule and all of the right 
renal vein.  On February 12, 1987 the veteran was readmitted 
because of recurrent pain of the lower portion of the back.  
During this admission, the veteran's general condition 
deteriorated very rapidly.  In March, a CT scan revealed 
liver metastasis of increasing size as well as lung nodules 
on chest x-ray.  This progression was extremely rapid.  The 
veteran expired on March [redacted], 1987 in spite of conservative 
treatment for these multiple metastatic symptoms.  A necropsy 
was performed and tissue was sent to Wright State University; 
results were pending as of the time of this writing.

An October 1989 decision by the Agent Orange Administration 
shows that the appellant was granted a survivor award.

Received in May 1993 was a March 1989 report from Wright 
State University with the results of a human adipose tissue 
sample for a determination of the content of 2, 3, 7, 8-
tetrachlorodibenz-p-dioxin (TCDD).  The sample contained 4.59 
parts per trillion of 2, 3, 7, 8-TCDD.  

A September 1994 statement from Dr. Kurusu indicates that in 
response to the appellant's request, the veteran's case had 
been again reviewed.  It was further indicated that the 
peculiar nature of the veteran's clinical course would be 
stressed.  A necropsy obtained several days before the 
veteran's death was positive for 2, 3, 7, 8 
tetrachlorodibenzo-p-dioxin.  The veteran was treated for 
bladder carcinoma in October 1981.  Bladder cancer was 
followed regularly without recurrence.  The veteran underwent 
right radical nephrectomy for renal cell carcinoma in 
December 1986.  The veteran's clinical course was extremely 
rapid and he expired on March [redacted], 1987 with multiple lung, 
liver and bone metastasis.  This pattern of metastasis 
corresponded to renal cell carcinoma, but the clinical course 
was extremely aggressive for renal cell carcinoma.  This 
might indicate that his immune system was jeopardized or 
other possibility like a hidden extremely aggressive 
carcinoma such as aggressive type of lung cancer, the primary 
lesion of which was sometimes difficult to detect, yet 
frequently metastasize to bones and the liver including other 
parts of the lung.  In summary, the veteran was treated for 
primary transitional cell carcinoma of the urinary bladder 
since 1981 without recurrence, he developed a second primary 
right renal cell carcinoma of the urinary tract which was 
treated by right radical nephrectomy, but he manifested an 
extremely rapid progression of metastasis and expired 
approximately 3 months later.  Later, Dr. Kurusu reported 
having learned of the veteran's necropsy, knowing this 
result, he reviewed the case again and was bewildered with 
the extremely rapid clinical course.  This might indicate his 
suppressed status of tumor immunity or even an extremely 
aggressive type of third primary cancer like lung cancer, 
both of which conditions were associated with Dioxin.  

The appellant testified in July 1997 that the veteran had 
dioxin in his body, that he had lung cancer, and that 
exposure to herbicides either caused or contributed to cause 
the veteran's death. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The Board notes, however, that it has not been contended or 
shown that the veteran's renal carcinoma arose during 
service, or within the one year presumptive period following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
appellant's primary contention is that the veteran's terminal 
illness was causally related to his exposure to herbicide 
agents during service.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  However, the Board notes the VA Adjudication 
Procedure Manual, Manual M21-1, Part VI, Paragraph 7.20(b) 
contains a more liberal interpretation of the presumption of 
exposure.  Specifically, Paragraph 7.20 b states that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicide agents."  The undersigned will apply the version 
more favorable to the appellant.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1998).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  Id.  The diseases listed 
at 38 C.F.R. § 3.309(e) (1998) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984)  does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's personnel records show that he served in 
Vietnam from September 1966 to September 1967, from October 
1968 to October 1969, and from August 1971 to August 1972.   
Consequently, it is presumed that he was exposed to herbicide 
agents.  However, renal carcinoma is not among the diseases 
listed at 38 C.F.R. § 3.309(e).  As the cause of the 
veteran's death is not deemed by the VA to be etiologically 
related to exposure to herbicide agents used in Vietnam, the 
appellant cannot reap the benefit of the regulatory 
presumption created by 38 C.F.R. § 3.309(e).  Without the 
benefit of presumptive service connection, the appellant is 
obligated to submit a well-grounded claim.  See Tidwell v. 
West, No. 96-1778 (U.S. Vet. App. Feb. 13, 1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  To be well grounded, a claim 
must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement to the 
requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-263 (1992).  Evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, the opinions of witnesses 
skilled in that particular science to which the question 
relates are required.  Questions of medical diagnosis or 
causation require such expertise.  A claimant would not meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The appellant has not submitted any evidence, other than her 
contentions, which would tend to establish a medical link 
between any exposure to herbicide agents during service and 
the veteran's renal carcinoma.  The appellant is not a 
medical expert and, for that reason, she is not competent to 
express an authoritative opinion regarding medical causation 
of her husband's renal carcinoma.  See Espiritu.  
Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on August 8, 1996, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  61 Fed.Reg. 41442-41449 
(August 8, 1996).  Accordingly, the appellant's assertion 
that there is a causative relationship between the veteran's 
exposure to herbicide agents in service and his death is 
without legal merit.

Dr. Kurusu indicated in his September 1994 statement that 
once he was aware of the veteran's Dioxin exposure, he 
reviewed the veteran's case again and was bewildered with the 
extremely rapid clinical course.  He opined that this might 
indicate a suppressed status of tumor immunity or even an 
extremely aggressive type of third primary cancer like lung 
cancer, both of which conditions were associated with Dioxin.  
Webster's II New Riverside University Dictionary 751 (1984) 
defines might as a possibility or probability weaker than 
may.  In assessing whether evidence presented by an appellant 
was sufficient to establish a well grounded claim, the Court 
in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), stated that a 
physician's letter indicating that a veteran's death may or 
may not have been averted was speculative and would not 
constitute evidence of a well grounded claim.  Dr. Kurusu's 
medical opinion that the extremely rapid clinical course of 
the veteran's fatal illness might indicate a suppressed 
status of tumor immunity or even an extremely aggressive type 
of third primary cancer like lung cancer is inherently 
speculative and does not constitute evidence of a well 
grounded claim.  Thus, as renal carcinoma is not among the 
diseases entitled to a presumption of service connection 
based upon exposure to herbicides, and as the appellant has 
not submitted any credible, probative medical evidence which 
demonstrates a causal link between the veteran's renal 
carcinoma and his exposure to herbicides in service, the 
Board finds that the appellant's claim is not well grounded.


ORDER

Service connection for the cause of the veteran's death as 
secondary to exposure to herbicide agents is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

